        Case 2:18-cv-09253-JCZ-JVM Document 95 Filed 12/08/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


     KENNETH NASSET                                                CIVIL ACTION

     VERSUS                                                        NO. 18-9253

     UNITED STATES OF AMERICA                                      SECTION “A” (1)


                                  ORDER AND REASONS

        Before the Court is a Motion for Reconsideration (Rec. Doc. 59) filed by the

Defendant the United States of America. The Plaintiff Kenneth Nasset opposes this motion.

This motion, set for submission on September 30, 2020, is before the Court on the briefs

without oral argument.

I.      Background

        Nasset filed his Complaint against the Government pursuant to the Federal Tort

Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671 et seq., regarding the care he received from

the U.S. Department of Veterans Affairs (“VA”) in New Orleans, Louisiana, for the treatment

of his psoriatic arthritis in 2016. (Rec. Doc. 49, p. 1, Court’s Order). Nasset claims that on

September 13, 2016 he saw Dr. Hugh McGrath, a rheumatologist, and was prescribed a TNF

inhibitor after discussing two drugs, Humira and Enbrel, for treating his psoriatic arthritis.

(Rec. Doc. 1, p. 3, Nasset’s Complaint). After taking Enbrel for almost a year, Nasset was

hospitalized on June 13, 2017 and was informed that he had congestive heart failure and a

myocardial infarction. Id. at 4. During this hospitalization, Nasset claims that his attending

physicians, Dr. Margret Maxi and Dr. Meredith Barr, advised him that the Enbrel medication

was the cause of his myocardial infarction. Id.




                                         Page 1 of 4
      Case 2:18-cv-09253-JCZ-JVM Document 95 Filed 12/08/20 Page 2 of 4




       On June 4, 2020, the Court allowed Nasset to amend his Complaint to make the

following three claims against the Government: (1) negligence, (2) vicarious liability, and (3)

lack of informed consent. As a result of this amendment, the Government filed a Motion for

Partial Summary Judgment as to Nasset’s negligence and vicarious liability claims (Rec. Doc.

55). On September 11, 2020, the Court denied the Government’s Motion for Partial Summary

Judgment. The Government now requests the Court to reconsider its Order and Reasons

(Rec. Doc. 58).

II.    Legal Standard

       The Federal Rules of Civil Procedure do not recognize a motion for reconsideration.

Bass v. United States Dep't of Agric., 211 F.3d 959, 962 (5th Cir. 2000). Nevertheless, the

Fifth Circuit has treated a motion for reconsideration as a motion to alter or amend judgment

pursuant to Rule 59(e) of the Federal Rules of Civil Procedure when filed twenty -eight days

after entry of the judgment from which relief is being sought. Hamilton Plaintiffs v. Williams

Plaintiffs, 147 F.3d 367, 371 n.10 (5th Cir. 1998); see also Fed. R. Civ. P. 59(e). A Rule 59(e)

motion may be granted on four grounds: “(1) to correct manifest errors of law o r fact upon

which judgment is based, (2) the availability of new evidence, (3) the need to prevent manifest

injustice, or (4) an intervening change in controlling law.” Lines v. Fairfield Ins. Co., No. 08–

1045, 2010 WL 4338636, at *1 (E.D. La. Oct. 21, 2010) (citing Peterson v. Cigna Group Ins.,

No. 99–2112, 2002 WL 1268404, at *2 (E.D. La. June 5, 2002)). “The Court enjoys

considerable discretion in granting or denying such a motion.” Gabarick v. Laurin Mar.

(America) Inc., No. 08–4007, 2010 WL 5437391, at *5 (E.D. La. Dec. 23, 2010) (citing Boyd's

Bit Serv., Inc. v. Specialty Rental Tool & Supply, Inc., 332 F.Supp.2d 938, 939 (W.D. La

2004)). The Fifth Circuit has held that a Rule 59(e) motion is not the proper vehicle for



                                          Page 2 of 4
         Case 2:18-cv-09253-JCZ-JVM Document 95 Filed 12/08/20 Page 3 of 4




“rehashing evidence, legal theories, or arguments that could have been offered or raised

before the entry of judgment.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. April

2004).

III.     Discussion

         The Government argues that this Court committed manifest legal error and its partial

motion for summary judgment should have been granted for the following reasons: (1) the

VA’s internal policy cannot establish the applicable standard of care; (2) Dr. McGrath did not

testify to the standard of care nor did he admit to breaching the standard of care; (3) Plaintiff

failed to meet his burden of proof as to the standard of care element because Plaintiff’s Rule

26 designation of experts did not disclose that a treating physician would testify as to the

standard of care; (4) this Court has already ruled that Dr. Levin is unqualified to opine on the

standard of care; and (5) Plaintiff cannot meet his burden of proof on his medical malpractice

claims without expert testimony. (Rec. Doc. 59). The Court determined that it is premature to

grant summary judgment in favor of the Government as to Nasset’s negligence and vicarious

liability claims, because there still remains a question of fact as to whether Dr. McGrath

violated the VA Medication Management Policy by not having a follow-up assessment with

Nasset. (Rec. Doc. 58). Further, the Court, as the trier of fact in this case, noted that it will be

in a better position following the presentation of evidence at trial to determine whether Nasset

can meet his burden of proof as to his negligence claims in the absence of expert testimony.

(Rec. Doc. 58). Fifth Circuit long standing precedent establishes great discretion in this Court

to grant or deny motions for reconsideration and that the motion should not be used to re-

litigate old matters. Considering the legal standard and the arguments presented by the

parties, the Court denies Defendants’ Motion for Reconsideration (Rec. Doc. 59).



                                           Page 3 of 4
      Case 2:18-cv-09253-JCZ-JVM Document 95 Filed 12/08/20 Page 4 of 4




      Accordingly;

      IT IS ORDERED that the Motion for Reconsideration (Rec. Doc. 59) filed by the

Defendant the United States of America is DENIED.




                                              __________________________________
      December 8, 2020                              JUDGE JAY C. ZAINEY
                                                UNITED STATES DISTRICT JUDGE




                                      Page 4 of 4
